Exhibit 10.21 May 9, 2014 Catherine C. Lee 4681 Dunham Way San Diego, CA 92130 Dear Cathy: We are pleased to extend to you an offer to join Senomyx, Inc. (the “Company” ) as our Vice President, General Counsel and Corporate Secretary. The following terms apply and will constitute your employment agreement with the Company (the “Agreement” ). 1. Employment. Term. The term of this Agreement shall begin on your first day of employment, currently scheduled for May 28, 2014, and shall continue until terminated in accordance with Section 4 herein. Title . You shall have the title of Vice President, General Counsel and Corporate Secretary and shall report to the President and Chief Executive Officer of the Company. You shall serve in such other capacity or capacities as the Company may from time to time prescribe. Duties. You shall do and perform all services, acts or things necessary or advisable to manage and conduct the business of the Company and which are normally associated with the position of Vice President, General Counsel and Corporate Secretary, consistent with the bylaws of the Company. As a Company employee, you will be expected to comply with Company policies and acknowledge in writing that you have read the Company’s Employee Handbook. The Company’s Employee Handbook may be modified from time to time at the sole discretion of the Company. Location . Unless otherwise agreed in writing, you shall perform services pursuant to this Agreement at the Company’s offices located in San Diego, California, or at any other place at which the Company maintains an office; provided, however, that the Company may from time to time require you to travel temporarily to other locations in connection with the Company’s business. 2. Loyal and Conscientious Performance; Noncompetition. Loyalty . During your employment by the Company you shall devote your full business energies, interest, abilities and productive time to the proper and efficient performance of your duties under this Agreement. 1 Catherine C. Lee May 9, 2014 Page 2 Covenant not to Compete . Except with the prior written consent of the Company’s Board of Directors (the “Board” ), you will not, while employed by the Company, or during any period during which you are receiving compensation or any other consideration from the Company, engage in competition with the Company and/or any of its affiliates, subsidiaries, or joint ventures currently existing or which shall be established during your employment by the Company (collectively, “Affiliates” ) either directly or indirectly, in any manner or capacity, as adviser, principal, agent, affiliate, promoter, partner, officer, director, employee, stockholder, owner, co-owner, consultant, or member of any association or otherwise, in any phase of the business of developing, manufacturing and marketing of products or services which are in the same field of use or which otherwise compete with the products or services or proposed products or services of the Company and/or any of its Affiliates. Agreement not to Participate in Company’s Competitors . During your employment by the Company, you agree not to acquire, assume or participate in, directly or indirectly, any position, investment or interest known by you to be adverse or antagonistic to the Company, its business or prospects, financial or otherwise or in any company, person or entity that is, directly or indirectly, in competition with the business of the Company or any of its Affiliates. Ownership by you, as a passive investment, of less than two percent (2%) of the outstanding shares of capital stock of any corporation with one or more classes of its capital stock listed on a national securities exchange or publicly traded on the Nasdaq Stock Market or in the over-the-counter market shall not constitute a breach of this paragraph. 3. Compensation. Base Salary. The Company shall pay you a base salary of three hundred fifteen thousand dollars ($315,000) per year, less payroll deductions and all required withholdings, payable in regular periodic payments in accordance with Company policy. Such base salary shall be prorated for any partial year of employment on the basis of a 365-day fiscal year. Bonus. In addition to your base salary, you will be eligible to receive an annual discretionary bonus as determined by the Board. The target bonus payout will be equal to thirty-five percent (35%) of your then current base salary based upon your performance against specific milestones to be defined by the Company (pro-rated for 2014 based upon your actual employment start date). Stock Options. You shall be granted, pursuant to the terms of the Company’s 2013 Equity Incentive Plan, (the “Plan” ), an option to purchase up to eighty-five thousand (85,000) shares of the common stock of the Company (the “Option” ). In accordance with the Company’s Stock Option Grant Policy, the Option shall be granted effective as of the first 15th of the month following your employment start date (the “ Grant Date ”). The Option shall be an incentive stock option to the extent permitted by applicable Federal income tax law. The exercise price of the Option will be equal to the fair market value of the common stock of the Company on the Grant Date (determined in accordance with the terms of the Plan). The Option will vest over four (4) years so long as you provide service to the company in accordance with the Plan, with twenty-five percent (25%) of the total shares subject to the Option vesting at the end of the one-year anniversary of the Grant Date and thereafter an additional 1/48th of the total shares subject to the Option vesting on each one-month anniversary of the one-year anniversary of the Grant Date. The Option will be governed by a separate Stock Option Agreement and the Plan. 2 Catherine C. Lee May 9, 2014 Page 3 Employment Taxes . All of your compensation shall be subject to customary withholding taxes and any other employment taxes as are commonly required to be collected or withheld by the Company. Vacation; Benefits . You will be entitled to up to seventeen (17) days of Paid Time Off (
